                          IN THE UNITED STATES DISTRICT COURT                 MAY 1 2 2021
                           FOR THE EASTERN DISTRICT OF TEXAS
                                                                          Clerk, U.S. District Court
                                    SHERMAN DIVISION                            Texas Eastern


                                                                SEALED

                                                                 No. 4:21-CR-
                                                                 Judge ft r .




                                        INDICTMENT
THE UNITED STATES GRAND JURY CHARGES:

                                         Count One

                                                Violation: 21 U.S.C. § 846 (Conspiracy
                                                to Possess with the Intent to Distribute
                                                Marijuana)

        That from sometime in or about January 2017, and continuously thereafter up to

and including May 12, 2021, in the Eastern District of Texas and elsewhere,




Indictment/Notice of Penalty - Page 1
                                        Melonie Mechelle Jackson




defendants, did knowingly and intentionally combine, conspire, and agree ith each other

and other persons known and unknown to the United States Grand Jury, to knowingly

and intentionally possess with the intent to distribute 1000 kilograms or more of a

mixture or substance containing a detectable amount of marijuana, a violation of 21

U.S.C. § 841(a)(1).

        In violation of 21 U.S.C. § 846.

                                              Count Two

                                                      Violation: 18 U.S.C. § 1956(h)
                                                      (Conspiracy to Commit Money
                                                      Laundering in violation of 18 U.S.C.
                                                      §§ 1956(a)(l)(A)(i), 1956(a)(l)(B)(i))
        That from sometime in or about January 2017, and continuously thereafter up to

and including May 12, 2021,




defendants, did knowingly, willfully, and unlawfully combine, conspire, confederate, and

agree together and with each other, and with others known and unknown to the Grand

Jury, to commit certain offenses against the United States, to-wit:

        1. to knowingly conduct and attempt to conduct financial transactions affecting

interstate commerce that involved the proceeds of a specified unlawful activity, that is,



Indictment/Notice of Penalty - Page 2
Conspiracy to Possess with the Intent to Distribute a Controlled Substance, as described

in Count One of this Indictment, with the intent to promote the carrying on of said

specified unlawful activity, and that while conducting and attempting to conduct such

financial transactions, knew that the property involved represented the proceeds of some

form of unlawful activity, in violation of 18 U.S.C. § 1956(a)(l)(A)(i);

        2. to knowingly conduct and attempt to conduct financial transactions affecting

interstate commerce that involved the proceeds of a specified unlawf l activity, that is,

Conspiracy to Possess with Intent to Distribute a Controlled Substance, as described in

Count One of this Indictment, knowing that the transaction was designed in whole or in

part to conceal and disguise the nature, location, source, ownership, and control of the

proceeds of the specified unlawful activity, and that while conducting and attempting to

conduct such financial transactions, knew that the property involved represented the

proceeds of some form of unlawful activity, in violation of 18 U.S.C. § 1956(a)(l)(B)(i);

        All in violation of 18 U.S.C. § 1956(h).

           NOTICE OF INTENTION TO SEEK CRIMINAL FORFEITURE

        As a result of committing the offense charged in this Indictment, the defendants

shall forfeit to the United States, pursuant to 18 U.S.C. § 982 and 21 U.S.C. § 853, all

property used to commit or facilitate the offenses, proceeds from the offenses, and

property derived from proceeds obtained directly or indirectly from the offenses,

including but not limited to the following:




Indictment/Notice of Penalty - Page 3
        $6,188 in U.S. currency seized from and

        $17,200 in U.S. currency seized from

                                               A TRUE BILL




                                               GRAND JURY FOREPERSON


NICHOLAS J. GANJEI
ACTING UNITED STATES ATTORNEY



HEATHER RATTAN Date
Assistant United States Attorney




Indictment/Notice of Penalty Page 4
                          IN THE UNITED STATES DISTRICT COURT
                           FOR THE EASTERN DISTRICT OF TEXAS
                                    SHE MAN DIVISION

                                                                SEALED

                                                                 No. 4:21-CR-
                                                                 Judge




                                        Count One

Violation: 21 U.S.C. § 846

Penalty: If 1000 kilograms or more of a mixture or substance containing a detectable
              amount of marijuana - not less than 10 years and not more than life
              imprisonment, a fine not to exceed $10 million, or both; supervised release
              of at least five years.

Special Assessment: $100.00

                                        Count Two

Violation: 18 U.S.C. § 1956(h) in violation of 18 U.S.C. §§ 1956(a)(l)(A)(i) and
                1956(a)(l)(B)(i)



Indictment/Notice of Penalty - Page 5
 Penalty: Not more than 20 years imprisonment; a fine not to exceed $500,000 or
                 twice the pecuniary gain or loss, and a term of supervised release of not
                 more than 3 years.


 Special Assessment: $100.00




Indictment/Notice of Penalty - Page 6
